UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6080


STEFAN RODGERS,

                  Plaintiff - Appellant,

          v.

OFFICER PERKINS; TIMOTHY P. DOSS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00987-GBL-JFA)


Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stefan Rodgers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stefan    Rodgers   appeals    the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed       the   record    and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Rodgers v. Perkins, No. 1:13-cv-00987-GBL-JFA (E.D. Va.

Dec. 19, 2013).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately    presented        in   the

materials      before    this   court   and   argument     would    not   aid     the

decisional process.



                                                                          AFFIRMED




                                         2